27 F.3d 565
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arnold J. WHITE, Plaintiff Appellant,v.Richard B. MAY;  Thomas B. Reed;  Clarence L. Jackson, Jr.,Defendants Appellees.
No. 94-6158.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1994.Decided June 17, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-93-1468-AM)
Arnold J. White, appellant pro se.
E.D.Va.
AFFIRMED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court orders dismissing his 42 U.S.C. Sec. 1983 (1988) complaint and denying reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  White v. May, No. CA-93-1468-AM (E.D. Va.  Nov. 23, 1993;  Jan. 24, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Although Sec. 1983 actions should normally be stayed where underlying habeas actions are pending and the state statute of limitations period may expire,  see Hamlin v. Warren, 664 F.2d 29, 32 (4th Cir.1981), cert. denied, 455 U.S. 911 (1982), we find no harm in the failure to so here because Appellant's claims fail as a matter of law.  Appellant's defense counsel is not amenable to suit,  Deas v. Potts, 547 F.2d 800 (4th Cir.1976), and there is no possible causal connection between the probation officer's failure to "correct" the presentence report and the judge's decision not to accept a defendant's objections thereto:  a probation officer does not rule on those objections, see Va.Code Ann. Sec. 19.2-299 (Michie Supp.1993)